DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 3 claims “at least a portion of the case is in contact with at least a portion of the adhesive”.  This claim limitation is not described in the specifications with the embodiment disclosed in Fig. 3a, which corresponds to claim 1.  It is unclear as to how the case (30) would be in contact with a portion of the adhesive since the spacer (70) is disposed therebetween.
s 7-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Fig. 3a, which corresponds to claim 1, does not disclose an extension line and it is unclear how an extension line would be applied in the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneki et al. (US 2017/0371204 A1).
Re claim 1, Kaneki et al. discloses a device in Fig. 11, comprising a frame (137) comprising a side wall (137b); a working panel (320) disposed on the frame; and a spacer (160) disposed between the frame and the working panel, wherein at least a portion of the working panel and at least a portion of the spacer are in direct contact with an adhesive (140).

Re claim 4, Kaneki et al. discloses the device wherein a length of the adhesive (140) is greater than or equal to 50% of a length of an outer surface of the side wall (137b) in a cross-section view. 
Re claim 7, Kaneki et al. discloses the device wherein an extension line extends along an outer surface of the side wall (137b), and the adhesive comprises a first portion positioned at a side far from the working panel; and a second portion positioned at a side adjacent to the working panel (Fig. 11, ref. 140), wherein the first portion and the second portion are positioned at opposite sides of the extension line.  The extension line may be disposed along an outer surface of the sidewall and also a distance from the surface of the sidewall. 
Re claim 10, Kaneki et al. discloses the device comprising a backlight module (330), and the spacer (160) is disposed between the working panel and the backlight module to form a gap between the working panel and the backlight module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. in view of Wang et al. (US 2008/0074036 A1).
Kaneki et al. does not disclose the device wherein the side wall of the frame comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the second direction, wherein a length of the second sub-side wall is less than a length of the first sub-side wall in the first direction.
Wang et al. discloses a device wherein the side wall of the frame (114e) comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the second direction, wherein a length of the second sub-side wall is less than a length of the first sub-side wall in the first direction (Fig. 5e).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the side wall of the frame comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the second direction, wherein a length of the second sub-side wall is less than a length of the first sub-side wall in the first direction since doing so would improve durability (paragraph 0038),

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. in view of Araki (US 2020/0233258 A1).

Araki discloses a device wherein a second portion is in contact with the surface of the cover plate (Fig 5, ref. 8), wherein a thickness of the first portion that is in contact with the surface of the cover plate is different from the thickness of the second portion that is contact with the surface of the cover plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a second portion is in contact with the surface of the cover plate, wherein a thickness of the first portion that is in contact with the surface of the cover plate is different from the thickness of the second portion that is contact with the surface of the cover plate since one would be motivated to adhere and fix the cover and the frame together (paragraph 0049).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the second portion that is in contact with the surface of the cover plate is between 0.1 mm and 1.0 mm.  The amount of adhesive in contact with a surface is well known in the art to determine adhesive strength. Therefore, determining the thickness of the adhesive in contact with the cover plate to obtain a particular adhesive strength is based on a result effective variable, requiring routine skill in the art.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. in view of Jang et al. (US 2014/0043560 A1).

Jang et al. discloses the device wherein a side of the spacer (420) facing the side wall (320) is misaligned with a side of the backlight module (200) facing the side wall, wherein the side wall has an outer surface facing away from the working panel, and the spacer is in contact with the outer surface (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a side of the spacer facing the side wall is misaligned with a side of the backlight module facing the side wall, wherein the side wall has an outer surface facing away from the working panel, and the spacer is in contact with the outer surface since one would motivated to provide added support to the display panel.  

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, the electronic device as claimed in claim 1, further comprising a case disposed in the frame, wherein at least a portion of the case is in contact with at least a portion of the adhesive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871